In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from an order of the Supreme Court, Suffolk County, dated August 9, 1972, which granted defendants’ motion to vacate plaintiffs’ note of issue and statement of readiness unless plaintiffs comply with certain conditions. Upon renewal of defendants’ motion (in their brief) to dismiss the appeal, said motion is granted and the appeal is dismissed, with $20 costs end disbursements. The appeal is academic, the action having been dismissed by the County Clerk of Suffolk County for neglect to prosecute (CPLR 3404). Hopkins, Acting P. J., Martuscello, Cohalan, Christ and Munder, JJ., concur.